847 F.2d 842
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Michael E. STRANGE, Petitioner,v.UNITED STATES POSTAL SERVICE, Respondent.
No. 88-3053.
United States Court of Appeals, Federal Circuit.
April 15, 1988.

Before MARKEY, Chief Judge, ARCHER and MAYER, Circuit Judges.
PER CURIAM.

DECISION

1
The decision of the Merit Systems Protection Board (MSPB or board), Docket No. CHO7528710268, dismissing petitioner's appeal for untimeliness is affirmed.

OPINION

2
While the MSPB regulations provide for waiver of the time limit on appeals for good cause shown, 5 C.F.R. Sec. 1201.12 (1987), we have held that this is a matter committed to the MSPB's discretion and that we will not substitute our judgment for that of the board.   Rowe v. Merit Systems Protection Board, 802 F.2d 434, 437 (Fed.Cir.1986);  Phillips v. United States Postal Service, 695 F.2d 1389, 1390-91 (Fed.Cir.1982).  Thus, this court will not reverse the MSPB's decision as to whether good cause exists unless it is arbitrary or capricious or an abuse of discretion.   Bacashihua v. Merit Systems Protection Board, 811 F.2d 1498, 1500 (Fed.Cir.1987);  Hopkins v. Merit Systems Protection Board, 725 F.2d 1368, 1371 (Fed.Cir.1984).


3
The board's decision is not arbitrary, capricious, an abuse of discretion, obtained without procedures required by law, rule or regulation, or otherwise not in accordance with law.  5 U.S.C. 7701(c);  see Hayes v. Department of the Navy, 727 F.2d 1535, 1537 (Fed.Cir.1984).  Accordingly, we affirm on the basis of the initial decision of the Administrative Judge dated June 12, 1987.